Name: Council Regulation (EEC) No 2700/82 of 4 October 1982 amending temporarily Regulation (EEC) No 765/82 laying down for 1982 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 10 . 82 Official Journal of the European Communities No L 286/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2700/82 of 4 October 1982 amending temporarily Regulation (EEC) No 765/82 laying down for 1982 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the interim measures necessary for imple ­ menting the abovementioned exchange of letters should be adopted, subject to their being included subsequently in the definitive arrangement to be adopted pursuant to Article 43 of the Treaty, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to the Fisheries Agreement between the European Economic Community and the Kingdom of Norway ('), and in particular Article 2 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas, by Regulation (EEC) No 765/82 (2), the Council laid down certain measures for the conserva ­ tion and management of fishery resources for 1982 applicable to vessels flying the flag of Norway ; Whereas the International Council for the Exploration of the Sea (ICES) has issued some recommendations and revised others relating to the level of allowable catches for certain fish stocks in the North Sea and in the waters off the west coast of Scotland ; Annex I to Regulation (EEC) No 765/82 is hereby replaced by the Annex to this Regulation . Article 2 The introductory sentence of point 1 .4 of Annex IV to Regulation (EEC) No 765/82 is hereby replaced by the following : 'At three-day intervals, commencing on the third day after the vessel first enters the zones referred to under 1.1.1 when fishing for herring and at weekly intervals, commencing on the seventh day after the vessel first enters the zones referred to under 1.1.1 and 1.1.2 when fishing for all species other than herring.' Whereas, in accordance with the procedure laid down in Article 2 of the said Agreement, the Community and Norway have held consultations concerning the ICES recommendations and certain Norwegian requests ; Whereas at the end of the consultations both parties initialled an exchange of letters amending the initialled Agreement establishing a fishing arrange ­ ment for 1982 ; Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 0 OJ No L 226, 29 . 8 . 1980 , p . 48 . (2) OJ No L 87, 1 . 4 . 1982, p . 5 . It shall apply from 1 January until 31 December 1982. No L 286/2 Official Journal of the European Communities 9 . 10 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 October 1982. For the Council The President H. GROVE 9 . 10 . 82 Official Journal of the European Communities No L 286/3 ANNEX 'ANNEX I Fishing quotas (tonnes) Species Area within which fishingis authorized Quantity Mackerel ICES VI a) (') + VII d), e), 0, h) + II a) 16 000 Herring ICES VI a) (') 12 000 ICES IV c) 2 000 (") Sprat ICES IV 60 000 Cod ICES IV 8 000 Haddock ICES IV 18 000 Saithe ICES IV and Skagerrak (2) 26 000 Whiting ICES IV 7 000 Plaice ICES IV 5 000 Sand-eel , Norway pout, blue whiting ICES IV 70 000 (3) Blue whiting ICES II , V a), VI a) ('), VI b), VII (4), XIV 140 000 C 2) Blue ling ICES IV, V b), VI , VII 1 000 o Ling and tusk ICES IV, V b), VI , VII 20 000 H (6) Dogfish ICES IV, VI , VII 2 000 Ã Basking shark (8) ICES IV, VI , VII 800 0 Porbeagle ICES IV, VI , VII 500 Northern deep-water prawn NAFO 1 (') 850 (Pandalus borealis) ICES XIV + V a) 1 750 Greenland halibut NAFO 1 600 ( 10) ICES XIV + V a) 600 H Other species ICES IV 5 000 (') North of 56 ° 30 ' N. (2) Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden . (3) Of which sand-eel alone no more than 60 000 tonnes or Norway pout and blue whiting together no more than 50 000 tonnes . Up to 10 000 tonnes of the Norway pout quota may be fished in ICES VI a) north of 56 ° 30 ' N. However, this quantity should be deducted from the quota of Sandeel , Norway pout and blue whiting in ICES IV. (4) West of 12 W. Is) Of which a by-catch of 20 % of cod per ship , at any moment, is authorized in ICES sub-areas VI and VII . However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific fishing ground. The total magnitude of by-catches should not exceed 1 000 tonnes of which not more than 300 tonnes should be cod . (6) Of which ling may be a maximum of 17 000 tonnes and tusk a maximum of 7 000 tonnes . I7) This quota does not include catches taken in the areas defined in Annex II . (8) Basking shark liver. H South of 68 N. ( I0) By-catches of cod and halibut should not exceed 10 % of each species . ( n ) May not be fished before 1 October 1982 . ( 12) Of which not more than 20 000 tonnes may be fished in ICES IV a).'